         Case 1:21-mj-00279-RMM Document 19 Filed 08/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :       Criminal No. 1:21-mj-00279-RMM
                                             :
JACOB TRAVIS CLARK,                          :
                                             :
                      Defendant.             :


    UNOPPOSED MOTION FOR MODIFICATION FOR RELEASE CONDITIONS


       Jacob Clark, by his attorney, respectfully requests that this Honorable Court modify his

release conditions so that he may be move his residence to Laramie, Wyoming. In support of

his Motion, counsel states the following.

   1. On April 21, 2021, Mr. Clark was arrested in Colorado on the charges relating to events

       on January 6, 2021 at the U.S. Capitol.

   2. On April 28, 2021, Mr. Clark was released on his own personal recognizance to be

       supervised by the District of Colorado.

   3. Mr. Clark has had no reported violations of pretrial release during the life of this case.

   4. Mr. Clark’s family has moved to Laramie, Wyoming. He wishes to join them by

       September 1, 2021. Counsel has provided the address to Pretrial Services Agency.

   5. The Government does not oppose this Motion.

Conclusion

       Mr. Clark respectfully requests that the Court modify his release conditions so that he can

receive courtesy supervision from the District of Wyoming, as of September 1, 2021.
Case 1:21-mj-00279-RMM Document 19 Filed 08/12/21 Page 2 of 2




                            Respectfully submitted,

                            A. J. KRAMER
                            FEDERAL PUBLIC DEFENDER

                                  /s/

                            EUGENE OHM
                            Assistant Federal Public Defender
                            625 Indiana Avenue, N.W., Suite 550
                            Washington, D.C. 20004
                            (202) 208-7500




                              2
